Citation Nr: 0300555	
Decision Date: 01/10/03    Archive Date: 01/28/03

DOCKET NO.  02-10 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky


THE ISSUE

Entitlement to an increased rating for residuals of a left 
varicocele ligation with pain, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from April 1961 to January 
1965.  

This matter comes before the Board of Veterans' Appeals 
(the Board) on appeal from a June 2001 rating decision of 
the Department of Veteran's Affairs (VA) Regional Office 
in Louisville, Kentucky (the RO).


REMAND

On his December 2001 notice of disagreement, the veteran 
indicated that he wanted a hearing at the RO or before a 
Member of the Board.  He was provided with a personal 
hearing at the RO in March 2002.  On his July 2002 
substantive appeal, VA Form 9, the veteran made another 
request for a hearing.  He requested a local hearing 
before a traveling Member of the Board.  An August 2002 VA 
letter to the veteran acknowledged his request for a 
Travel Board hearing; however, there is no evidence of 
record indicating that the veteran was scheduled for such 
a hearing or that a Travel Board hearing was conducted.  
Further, the record does not reflect that the veteran has 
withdrawn his request for a hearing.  

The Board has considered the revision to the regulations 
allowing the Board to develop evidence and address 
questions not previously considered by the RO.  
See 38 C.F.R. § 19.9(a)(2).  The revisions to the 
regulations do not, however, provide for the Board to 
schedule hearings to be held before a Member of the Board 
sitting at the RO.  The Board has determined, therefore, 
that remand of the case to the RO is required so that 
necessary arrangements may be made to schedule the veteran 
for a Travel Board hearing.  

To ensure full compliance with due process requirements, 
this case is REMANDED to the RO for the following:

The RO should schedule a hearing before 
a traveling Member of the Board, 
consistent with the request of the 
veteran.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran has the 
right to submit additional evidence and argument on the 
matters that the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this REMAND is to comply with due process 
considerations.  No inference should be drawn regarding 
the final disposition of this claim as a result of this 
action.

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




